981 F.2d 1260
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Steven GOLDMAN, Defendant-Appellant.
No. 92-50028.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 10, 1992.*Decided Dec. 17, 1992.

Before FERGUSON, CANBY and DAVID K. THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Steven Goldman pleaded guilty to escaping from the custody of the federal prison camp at La Tuna, Texas, in violation of 18 U.S.C. § 751(a), and now appeals his sentence under the Sentencing Guidelines.   The district court had jurisdiction under 18 U.S.C. § 3231.   Notice of appeal was timely filed.   Fed.R.App.P. 4(b).   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We affirm.


3
Application of the Sentencing Guidelines is reviewed de novo.   United States v. Kohl, 972 F.2d 294, 297 (9th Cir.1992);   United States v. Lawrence, 916 F.2d 553, 554 (9th Cir.1990).


4
Goldman claims the sentencing court erred in its application of U.S.S.G. § 2P1.1 by denying him a four-level reduction in his offense level because he escaped from the "non-secure custody" of a federal prison camp.   See U.S.S.G. § 2P1.1(b)(3).   Goldman's argument was recently rejected in  United States v. McGann, 960 F.2d 846 (9th Cir.), cert. denied, --- U.S. ----, 1992 U.S. LEXIS 6205 (1992).


5
Like the Lompoc prison camp in McGann, the La Tuna prison camp is not a non-secure facility within the meaning of Guideline § 2P1.1(b)(3).   Accordingly, the district court did not err in refusing to give Goldman a four-level decrease in his offense level under this section.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for disposition without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3